Citation Nr: 0502621	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for a heart disability 
for accrued benefit purposes.  

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for accrued benefit 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service from September 1967 to October 1970, and who died in 
April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating determination by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appellant and her representative appeared at a hearing 
held at the RO before the undersigned in June 2004.  A 
transcript of that hearing is of record.  


REMAND

The veteran died at a private hospital in April 2001, and the 
terminal hospitalization records are not of record.  
Likewise, the VA outpatient treatment records dating from 
after June 2002, are not of record.  All of these missing 
medical records are potentially support of the claim for 
service connection for the cause of the veteran's death, and 
may also be relevant to the accrued benefits claims as well.  
Moreover, the missing VA medical records are deemed to be 
constructively of record in any case.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Thus, a remand to obtain this 
missing evidence is required.  

The Board notes that the veteran also had diabetes mellitus, 
which is a disease presumptively linked to exposure to Agent 
Orange.  It does not appear from the available evidence that 
the veteran, who served in the waters adjacent to Vietnam on 
the U.S.S. New Jersey, ever went ashore so as to be exposed 
to Agent Orange; however, the appellant should be offered the 
opportunity to submit evidence which would establish such 
exposure as a fact.  Then, if exposure to Agent Orange is 
established, in accordance with VA's duty to assist the 
appellant in the development of the facts pertinent to her 
cause of death claim, the Board believes that development is 
in order to obtain a VA medical opinion addressing whether 
the veteran's fatal heart disease was etiologically related 
to his diabetes mellitus.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The RO should issue a letter to the 
appellant providing her with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims, to include notice that 
the appellant should submit any pertinent 
evidence in her possession, and either 
provide any outstanding medical records 
supportive of her claims, to include 
treatment records from the Jupiter 
Medical Center pertaining to the 
treatment of the veteran at any time 
before his death in April 2001, or 
provide the identifying information and 
any authorization necessary for the RO to 
obtain such evidence on her behalf.  The 
appellant should also be requested to 
submit any evidence available to her 
which would establish that the veteran 
went ashore in Vietnam and was exposed to 
Agent Orange there.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  In any event the RO 
should obtain and incorporate into the 
claims file copies of all VA medical 
treatment records pertaining to the 
veteran which date from after June 2, 
2000.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  If the veteran's exposure to Agent 
Orange in Vietnam is factually 
established, then the RO should submit 
the claims file to a VA physician with 
appropriate expertise who should be 
requested to provide a medical opinion 
concerning whether it is likely, 
unlikely, or as likely as not, that the 
veteran's diabetes mellitus caused or 
contributed to his death from end stage 
cardiomyopathy.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.  The supplemental 
statement of the case should include 
notice of the law and regulations 
governing the award of accrued benefits.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until she is otherwise informed, but she may furnish 
additional evidence and argument on the remanded matters 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


